Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 27, 30-37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubbell at al. (US 2020/0292258), hereinafter (“Hubbell”).
Re claims 21-23, 27, and 30-33, Hubbell discloses a charging handle assembly for a firearm comprising: a main body (Fig 2C) comprising a head and a shaft extending forward from the head; a left handle (Fig 3A) disposed at the head; a right handle disposed at the head; and at least one latch (212) comprising a latch rotation hole (505), wherein: the left handle comprises a left handle rotation hole (420); the left handle and the at least one latch are separate components from one another; the latch rotation hole and the left handle rotation hole are coaxial (Fig 5B); and the left handle and the right handle are identical.
Re claims 34-37, 39, and 40, Hubbell discloses a charging handle assembly for a firearm comprising: a main body (Fig 2C) comprising a head and a shaft extending forward from the head; a left handle (Fig 3A) disposed at the head; a right handle disposed at the head; a primary latch (212) disposed at the head; and a secondary latch (other 212) disposed at the head, wherein: the right handle comprises a right handle rotation hole (420); the secondary latch comprises a rotation hole that is coaxial with the right handle rotation hole; and the primary latch is a separate component from both the left handle and the right handle (Fig 5B).

Allowable Subject Matter
Claims 24-26, 28, 29, and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641